UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

vere eee ee rere nena eines eneeeneeeneeenenes x
JOSE A. CRUZ,
Plaintiff,
ORDER
Vv.
20 CV 358 (VB)
ALLISON R. ESTELL,
Defendant. :
x

 

On January 15, 2020, defendant removed this negligence action on the basis of diversity
jurisdiction pursuant to 28 U.S.C. § 1332(a).

Appended to defendant’s notice of removal are several exhibits, two of which purport to
contain plaintiff's state-court summons and complaint (Doc. #1-1) and responses to defendant’s
combined discovery demands (Doc. #1-3). However, it appears full copies of these documents
have not been filed.

For example, pages numbered 2, 4, and 6 of the complaint are missing from defendant’s
filing. (Doc. #1-1). In addition, the relevant pages of plaintiffs responses to defendant’s
combined discovery demands (Doc. #1-3), from which defendant ascertained that the case is one
which has become removable, are not apparent from defendant’s filing. See 28 U.S.C.

§ 1446(b)(3).

Moreover, defendant’s answer, also annexed as an exhibit to the notice of removal, is not
paginated. (Doc. #1-2). Given the filing miscues discussed above, the Court is uncertain
whether a full copy of defendant’s answer is annexed to the notice of removal.

Accordingly, by January 23, 2020, defense counsel shall refile the notice of removal,
with full copies of all exhibits annexed thereto.

Dated: January 16, 2020
White Plains, NY
SO ORDERED:

VA

Vincent L. Briccetti
United States District Judge

 
